UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN MICHAEL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00194-TDS-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted John Michael Robinson of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012).           He received the statutory mandatory minimum

sentence of fifteen years’ imprisonment.                             On appeal, Robinson

argues the interstate commerce element of § 922(g), as applied

to him, is unconstitutional, under the Commerce Clause of the

United    States       Constitution,         and        that     the        district          court

improperly     excluded       from    the    jury       evidence       of    the        mandatory

minimum sentence.        We affirm.

              We    review     Robinson’s         preserved           challenge          to     the

constitutionality        of   the     statute      de    novo.         United       States      v.

McFadden, 753 F.3d 432, 439 (4th Cir. 2014).                           Robinson concedes

that    the    precedent      of     this    Circuit         forecloses           his    current

argument that evidence that the firearm traveled across state

lines    was       insufficient      to     prove       an     effect        on     interstate

commerce.      See United States v. Gallimore, 247 F.3d 134, 137–38

(4th Cir. 2001) (rejecting argument made in reliance on Jones v.

United    States,      529 U.S. 848    (2000),          and    United        States      v.

Morrison, 529 U.S. 598 (2000), that transport across state lines

was    insufficient      to    establish         possession          “in     or     affecting”

interstate commerce); United States v. Wells, 98 F.3d 808, 810–

11 (4th Cir. 1996) (rejecting similar argument made in reliance

on United States v. Lopez, 514 U.S. 549 (1995)).                              One panel of

                                             2
this court may not overrule the precedent set by a prior panel.

United States v. Rivers, 595 F.3d 558, 564 n.3 (4th Cir. 2010).

           Next, Robinson contends that the district court erred

in prohibiting him from testifying as to the mandatory minimum

sentence he faced if convicted of the crime charged.                    We review

rulings   concerning    the    admission       of    evidence    for    abuse   of

discretion.      See United States v. White, 405 F.3d 208, 212 (4th

Cir. 2005).    It is settled law that it is the exclusive function

of the jury to determine the guilt or innocence of the accused

and the   sole    province    of    the    court    to   determine     punishment.

United States v. Goodface, 835 F.2d 1233, 1237 (8th Cir. 1987);

United States v. Davidson, 367 F.2d 60, 63 (6th Cir. 1966).

Informing a jury of the penalty for an offense is prejudicial,

and   breach   of   this     well-grounded         principle    may     constitute

reversible error.       United States v. Meredith, 824 F.2d 1418,

1429 (4th Cir. 1987); United States v. Greer, 620 F.2d 1383,

1384 (10th Cir. 1980).             Courts have therefore uniformly held

that juries must reach a verdict without knowledge of possible

sentences.     Rogers v. United States, 422 U.S. 35, 40 (1975);

Meredith, 824 F.2d at 1429.               There is simply no authority to

support Robinson’s contention that the jury should have been

informed of the fifteen-year sentence facing him upon conviction

of the crime charged.         See Goodface, 835 F.2d at 1237 (holding

the jury should not be instructed that the defendant faced a

                                          3
mandatory minimum for possession of a handgun as the “jury’s

duty    is   to   determine   the   guilt   or   innocence    of   the   accused

solely on the basis of the evidence adduced at trial” without

considering possible sentences).

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented   in    the   materials

before this court and argument would not aid in the decisional

process.


                                                                         AFFIRMED




                                       4